UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May9, 2017 Oil States International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-16337 76-0476605 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Three Allen Center 333 Clay Street, Suite4620, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)652-0582 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ TABLE OF CONTENTS Item5.07. Submission of Matters to a Vote of Security Holders SIGNATURE Item5.07. Submission of Matters to a Vote of Security Holders. The 2017 Annual Meeting of Stockholders of Oil States International, Inc. (the “Company”) was held on May9, 2017. At the Annual Meeting, the stockholders of the Company (i)elected three ClassI members to the Board of Directors, (ii)voted in favor of the compensation of the named executive officers, (iii) voted in favor of annual future advisory votes on the compensation of the named executive officers, and (iv)ratified the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017, and. The voting results for each proposalwere as follows: 1. To elect the three ClassI members to the Board of Directors: For Withheld Broker Non-Votes Lawrence R. Dickerson Christopher T. Seaver Cindy B. Taylor 2. To approve compensation of named executive officers: For Against Abstain 3. To select the frequency of future advisory votes on the compensation of named executive officers: Every One Year Every Two Years Every Three Years Abstain 4. To ratify the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2017: For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Oil States International, Inc. (Registrant) May9, 2017 /s/ Lloyd A. Hajdik (Date) Lloyd A. Hajdik Executive Vice President, Chief Financial Officer & Treasurer
